Citation Nr: 0329637	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  94-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart





INTRODUCTION

The veteran had active military service from August 1945 to 
March 1965.  He died in January 1990.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death as being secondary to radiation 
exposure.

The appellant appealed the October 1993 decision, and in 
September 1997, the Board denied service connection for the 
cause of the veteran's death as being not well grounded.  
This Board based its decision in part on its conclusion that 
there was no documentation of the veteran being exposed to 
radiation while in service.

In June 1999 the United States Court of Appeals for Veterans 
Claims (CAVC) vacated and remanded the Board's September 1997 
decision, holding that the Board had proceeded on the 
erroneous assumption that there was no documentation of 
radiation exposure by the veteran while in service.  The case 
was returned to the Board and was remanded by the Board to 
the RO for further development.  Such development has been 
undertaken and the case has been returned to the Board for 
further appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to her claim and to ensure 
full compliance with due process requirements unfortunately 
requires a second remand in this matter.  

As pointed out in the previous remand, the certificate of 
death shows that the cause of the veteran's death was 
cardiopulmonary arrest due to leukemia.  The appellant 
contends that the veteran's leukemia was directly due to his 
inservice exposure to radiation.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods. Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A crucial element of this case is the question of the amount 
of radiation dosage received by the veteran while on active 
duty.  Findings from the veteran's service personnel records 
and from the Defense Threat Reduction Agency (DTRA) reflect 
that the veteran served aboard the U.S.S. BLADEN between 
October and November 1946, the U.S.S. PICKWAY from 1952 to 
1956, aboard the U.S.S. BELLE GROVE from February through 
September 1956.  

Prior to his serving aboard these ships they had been used in 
atmospheric nuclear testing.  The BLADEN had been used as a 
target ship in Operation CROSSROADS in July 1946, a few 
months prior to the veteran being assigned to it.  The other 
ships had participated in nuclear testing years prior to the 
veteran's assignments to them; PICKWAY supported operation 
SANSTONE in 1948 and BELLE GROVE participated in Operation 
CASTLE in 1954.  Some of the ships the veteran was assigned 
to participated in nuclear testing after the veteran was no 
longer assigned to them.  

Although he was shown to have served aboard ships that had 
been involved in nuclear testing, the DTRA did not find that 
the veteran had radiation exposure due to personal 
participation in activities specifically outlined in 
38 C.F.R. § 3.309(d)(3).  

The most recent assessment of the veteran's radiation 
exposure made by the DTRA and the Chief of Public Health and 
Environmental Hazards Officer reflects an estimated dosage of 
0.002 rem gamma with an upper bound of 0.01 rem gamma during 
service.  This was last calculated in September 2002 and this 
amount was found to not be reasonably likely to have caused 
the veteran's acute moncytic leukemia.  

Since these doses were last calculated, the National Research 
Council (NRC) published a report on May 8, 2003 that found 
that the methods used by the DTRA to calculate upper bound 
dose estimates for both internal and external doses was 
highly uncertain.  See Claims Processing Involving Radiation 
Exposure Policy Guidance, Compensation and Pension Service, 
July 3, 2003.  Since then, DTRA has been recalculating all 
dose estimate requests received prior to May 8, 2003.  The 
ROs have been directed to send cases back to DTRA for a 
reconstructed dose estimate if the radiation exposure claim 
falls within the purview of 38 C.F.R. § 3.311 and the 
reconstructed dose estimate letter predates May 8, 2003.

Because the issue involves the question of radiation exposure 
pursuant to 38 C.F.R. § 3.311 and because the most recent 
dosage calculations obtained from DTRA predate May 8, 2003, a 
remand is necessary to afford another estimate from DTRA to 
be obtained under the new methodology.

Finally, the Board notes that in May 2003, July 2003 and 
August 2003, the RO sent the veteran notification letters 
specifically advising the appellant about the VCAA regarding 
the issue on appeal pursuant to Quartuccio.  In reply, the 
appellant indicated that she had no further evidence to 
submit, but requested that the VA obtain an independent 
medical opinion under 38 C.F.R. § 19.9 addressing the 
relationship between the cause of the veteran's death to 
disability incurred during the service.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for Veterans Claims (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development, the VBA AMC must take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claims and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The BVA AMC should return the claims 
file to the Defense Threat Reduction 
Agency (DTRA) to obtain another dosage 
estimate using the revised methodology 
for calculating reconstructed dosage 
estimates.  

4.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is in 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  This should include 
consideration of the appellant's request 
for an independent medical examination 
pursuant to the appellant's request and a 
discussion addressing this request.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for cause of death.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
May 2003 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the VBA 
AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


